Title: From Benjamin Franklin to Deborah Franklin, 21 September 1758
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, September 21. 1758
I have wrote you a long Letter of 3 Sheets per Duncan, and sent also in a large Pacquet directed to you, a great Number of Letters for my Friends. By Bolitho I shall send you some Stuff for Chair Bottoms, and an Iron Oven if I can get it on board. Seal the enclos’d before you forward it. I have this Day got a most violent Cold, but hope it will wear off without any Sickness. Billy not yet return’d from the Country. We have lately met with a small Rebuff in France. The Troops are return’d. Mr. Shutz’s Brother has the Birmingham Things in his Care. I am, Dear Debby Your ever loving Husband
B Franklin
 Addressed: To / Mrs Franklin / at the Post Office / Philadelphia / per the Carolina / Capt. Duncan
